J-A29040-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

CINDY LOU METTS,                            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                     Appellee               :
                                            :
               v.                           :
                                            :
CHAD E. MARTIN,                             :
                                            :
                    Appellant               :   No. 459 WDA 2014


               Appeal from the Order Entered March 10, 2014,
              In the Court of Common Pleas of Fayette County,
                Civil Division, at No(s): No. 261 of 2014, GD

BEFORE: FORD ELLIOTT, P.J.E., ALLEN, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:             FILED NOVEMBER 24, 2014

      Chad E. Martin (Appellant) appeals pro se from the order which

granted Appellee Cindy Lou Metts’s request for a final Protection from Abuse

(PFA) order pursuant to the Protection from Abuse Act (the Act), 23 Pa.C.S.

§§ 6101-6122.

      Upon our review of Appellant’s brief, we find it to be patently

defective, as it fails in numerous respects to comport with Pa.R.A.P. 2111

through 2119. Specifically, Appellant has failed to include in his brief a

statement of questions involved, a statement of the case, a summary of the

argument, or an argument section. Moreover, Appellant makes no citation

to relevant authorities or to the record.




* Retired Senior Judge assigned to the Superior Court.
J-A29040-14


      Rule 2101 grants us the authority to dismiss an appeal when the

defects in a brief are substantial. Pa.R.A.P. 2101. The fact that Appellant is

pro se does not excuse his complete failure to comply with the Rules of

Appellate Procedure.      While “this Court is willing to construe liberally

materials filed by a pro se litigant, pro se status generally confers no special

benefit upon an appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-

52 (Pa. Super. 2003) (citation omitted). Nor does it entitle him to have this

Court advocate on his behalf. Commonwealth v. Rivera, 685 A.2d 1011,

1013 (Pa. Super. 1996).        “When issues are not properly raised and

developed in briefs, [and] when the briefs are wholly inadequate to present

specific issues for review[, this] Court will not consider the merits thereof.”

Id. (citation omitted).

      Accordingly, because Appellant has failed to comply substantially with

the relevant Rules of Appellate Procedure, we dismiss his appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/24/2014




                                       -2-